           Case 2:19-cv-04935-MMB Document 19 Filed 12/08/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NADINE BASRI                                                CIVIL ACTION

          v.                                                 NO. 19-4935

 THE TRUSTEES OF THE UNIVERSITY
 OF PENNSYLVANIA d/b/a PENN
 MEDICINE


                                                      ORDER

         AND NOW, this 8th day of December 2020, upon consideration of Defendant’s Motion

for Summary Judgment (ECF 13), Plaintiff’s response (ECF 15), and the Defendant’s reply (ECF

17); and for the reasons given in the accompanying memorandum, it is hereby ORDERED that

Defendant’s Motion is DENIED.

                                                                BY THE COURT:

                                                                s/ Michael M. Baylson

                                                                Michael M. Baylson, U.S.D.J.


O:\CIVIL 19\19-4935 Basri v Trustees of Univ of Penn\19cv4935 order on MSJ.docx
